Exhibit 10.2

AMN HEALTHCARE 2017 SENIOR EXECUTIVE INCENTIVE BONUS PLAN

I. Purpose

 

 

The purpose of this Plan is to establish a program of incentive compensation for
designated officers and key employees of the Company and its subsidiaries and
divisions that is directly related to the performance results of the Company and
such

officers and employees. This Plan provides annual incentives, contingent upon
continued employment and meeting certain corporate goals, to certain key
employees who make substantial contributions to the Company.

 

 

II. Definitions

 

 

“Board” means the Board of Directors of the Company.

“Bonus Award” means the award, as determined by the Committee, to be granted to
a Participant based on that Participant’s level of attainment of his or her
goals established in accordance with Articles IV and V.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations, and interpretations.

“Committee” means a committee selected by the Board to administer this Plan and
composed of not less than two directors, each of whom is an “outside director”
(within the meaning of Section 162(m) of the Code).

“Company” means AMN Healthcare Services, Inc. and each of its subsidiaries.

“Designated Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article XII hereof to receive the amount, if any, payable under
this Plan upon the Participant’s death.

“162(m) Bonus Award” means a Bonus Award that is intended to qualify for the
performance-based compensation exception to Section 162(m) of the Code, as
further described in Article VII.

“Participant” means any officer or key employee designated by the Committee to
participate in this Plan.

“Performance Criteria” means objective performance criteria established by the
Committee with respect to 162(m) Bonus Awards. Performance Criteria shall be
measured in terms of one or more of the following objectives, described as such
objectives relate to Company-wide objectives or of the subsidiary, division,
department or function with the Company or subsidiary in which the Participant
is employed or for which he or she bears some responsibility: (i) market value;
(ii) book value; (iii) earnings or earnings per share (either basic or diluted),
in each case, either before or after taxes (and as may be objectively adjusted
as determined by the Committee, including, without limitation, adjustments for
stock

compensation expense, integration expenses, incentive awards recorded in the
Company’s financial books and records, including annual and long-term incentive
awards, extraordinary legal costs (including damages, settlements and attorneys’
fees), changes in United States Generally Accepted Accounting Principles
(“GAAP”) treatment of revenue or expenses, discontinued operations, goodwill and
other identified asset impairments, depreciation and amortization, and expenses
resulting from severance arrangements with terminated employees); (iv) market
share; (v) operating profit; (vi) net income; (vii) cash flow; (viii) return on
capital or invested capital; (ix) return on assets; (x) return on equity;
(xi) margins; (xii) total shareholder return; (xiii) sales or product volume
growth; (xiv) productivity improvement or ratios; (xv) costs or expenses;
(xvi) net debt reduction; (xvii) earnings before interest, taxes, depreciation
and amortization (and other objective adjustments as may be determined by the
Committee, including, without limitation, stock compensation expense,
integration expenses, incentive awards recorded in the Company’s financial books
and records, including annual and long-term incentive awards, extraordinary
legal costs (including damages, settlements and attorneys’ fees), changes in
GAAP treatment of revenue or expenses, discontinued operations, goodwill and
other identified asset impairments, and expenses resulting from severance
arrangements with terminated employees); (xviii) unit volume; (xix) net sales;
(xx) balance sheet measurements; (xxi) selling, general and administrative
expenses (including, without limitation, SG&A as a percentage of revenue or
similar ratios); (xxii) revenue; (xxiii) the Company’s stock price or its
enterprise value; (xxiv) completion of acquisitions or business expansion;
(xxv) operating income; or (xxvi) any other objective value-based performance
measure. Any of the foregoing criteria may be measured in absolute terms or as
compared to the results of a peer group, other group of comparable companies
selected by the Committee, or an index.

Each grant of a 162(m) Bonus Award shall specify the Performance Criteria to be
achieved, a minimum acceptable level of achievement below which no payment or
award will be made, a formula for determining the amount of any

 



--------------------------------------------------------------------------------

payment or award to be made, if any, if performance is at or above the minimum
acceptable level but falls short of full achievement of the specified
Performance Criteria, and the maximum amount that can be paid under the Bonus
Award.

Subject to Section VII below, if the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Criteria to be unsuitable, the Committee
may modify such Performance Criteria or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable. Without limiting the foregoing, and subject to Section VII below, the
Committee shall in its discretion adjust any evaluation of performance under a
Performance Criterion to exclude or include any of the following events that
occurs during a Performance Period: (a) gains or losses on sales or
dispositions, (b) asset write-downs, which may include without limitation
goodwill and other identified intangible asset impairments, (c) changes in tax
law or rate, including the impact on deferred tax liabilities, (d) the
cumulative effect of changes in accounting principles or changes in accounting
policies, including changes in GAAP treatment of revenue and expenses,
(e) events of an “unusual nature” and/or of a type that indicate “infrequency of
occurrence,” as defined in FASB

Accounting Standards Update 2015—01, (f) acquisitions occurring after the start
of a Performance Period, integration expenses related to acquisitions, or
unbudgeted costs incurred related to future acquisitions, (g) operations
discontinued, divested or restructured, including severance costs, (h) gains or
losses on refinancing or extinguishment of debt, (i) foreign exchange gains and
losses, (j) all or any portion of litigation expenses (including attorneys’
fees, court costs and other out-of-pocket expenses), amounts paid as damages,
claim judgments, or settlements, (k) stock compensation expense, (l) expenses
resulting from severance arrangements with terminated employees, (m) incentive
awards recorded in the Company’s financial books and records, including annual
and long-term incentive awards, (n) depreciation and amortization and (o) any
objective similar event or condition specified by the Committee.

“Performance Period” means the period during which performance is measured to
determine the level of attainment of a Bonus Award, which may be based on the
fiscal year of the Company and which may be for a period of one or more years or
for a portion of a year. There may be overlapping Performance Periods under this
Plan.

“Plan” means the AMN Healthcare 2017 Senior Executive Incentive Bonus Plan, as
may be amended from time to time.

 

 

III. Eligibility

 

 

Participants in this Plan shall be selected by the Committee for each
Performance Period from those officers and key employees of the Company and its
subsidiaries whose efforts contribute materially to the success of the Company.
No employee shall be a Participant unless he or she is selected

by the Committee, in its sole discretion. No employee shall at any time have the
right to be selected as a Participant nor, having been selected as a Participant
for one Performance Period, to be selected as a Participant in any other
Performance Period.

 

 

IV. Administration

 

 

The Committee, in its sole discretion, will determine eligibility for
participation, establish the maximum award which may be earned by each
Participant (which may be expressed in terms of dollar amount, percentage of
salary or any other measurement), establish goals for each Participant (which
may be objective or subjective, and based on individual, Company, subsidiary
and/or division performance), calculate and determine each Participant’s level
of attainment of such goals, and calculate the Bonus Award for each Participant
based upon such level of attainment.

Except as otherwise herein expressly provided, full power and authority to
construe, interpret, and administer this Plan shall be vested in the Committee,
including the power to amend or terminate this Plan as further described in
Article XV. The Committee may at any time adopt such rules, regulations,
policies, or practices as, in its sole discretion, it shall determine to be
necessary or appropriate for the administration of, or the performance of its
respective

responsibilities under, this Plan. The Committee may at any time amend, modify,
suspend, or terminate such rules, regulations, policies, or practices. The
Committee may appoint delegates to assist in administering this Plan. The
Committee and each member thereof shall be entitled to, in good faith, rely or
act upon any report or other information furnished to it or him by any officer
or employee of the Company, the Company’s certified public accountants,
consultants or any other agent assisting in the administration of this Plan. All
determinations and decisions made by the Committee or the Board, and any
delegate of the Committee pursuant to the provisions of this Plan shall be
final, conclusive and binding on all persons, and shall be given the maximum
deference permitted by law.

Notwithstanding the foregoing or any other provision of this Plan, except in the
case of a 162(m) Bonus Award, (i) the Board may at any time or from time to time
resolve to administer this Plan and, in such case, references herein to

 



--------------------------------------------------------------------------------

the Committee shall mean the Board when so acting as the Committee, and
(ii) when the Committee is acting and not the

Board, all of the Committee’s material decisions under this Plan will be subject
to ratification by the Board.

 

 

V. Bonus Awards

 

 

The Committee, based upon information to be supplied by management of the
Company and, where determined as necessary by the Board, the ratification of the
Board, will establish for each Performance Period a maximum award (and, if the
Committee deems appropriate, a threshold and target award) and goals relating to
Company, subsidiary, divisional, departmental and/or functional performance for
each Participant and communicate such award levels and goals to each Participant
prior to or during the Performance Period for which such award may be made.
Bonus Awards

will be earned by each Participant based upon the level of attainment of his or
her goals during the applicable Performance Period and other terms and
conditions as the Committee determines; provided that the Committee may reduce
the amount of any Bonus Award in its sole and absolute discretion. As soon as
reasonably practicable after the end of the applicable Performance Period, the
Committee shall determine the level of attainment of the goals for each
Participant and the Bonus Award that may be made to each Participant.

 

 

VI. Payment of Bonus Awards

 

 

A Participant who has a change in status that results in being ineligible to
participate in this Plan or eligible in more than one variable pay plan,
including this Plan, in a Performance Period may receive a prorated Bonus Award,
if any (as determined by the Committee at the end of the Performance Period),
under this Plan; the method in which a Bonus Award is prorated shall be
determined by the Company in its sole discretion.

Bonus Awards earned during any Performance Period shall be paid as soon as
reasonably practicable following the end of such Performance Period and the
determination of the

amount thereof shall be made by the Committee, and in no event shall Bonus
Awards earned for any Performance Period be paid later than March 15 of the year
following the end of the Performance Period. Payment of Bonus Awards shall be
made in the form of cash. Bonus Award amounts earned but not yet paid will not
accrue interest. A Participant who terminates due to permanent disability (as
determined by the Committee in its sole discretion), participation in a
reduction in force or death may, at the Committee’s discretion, receive a
prorated Bonus Award. The method in which a Bonus Award is prorated shall be
determined by the Committee.

 

 

VII. 162(m) Bonus Awards

 

 

Unless determined otherwise by the Committee, each Bonus Award to a “covered
employee” within the meaning of Section 162(m) of the Code awarded under this
Plan shall be a 162(m) Bonus Award and will be subject to the following
requirements, notwithstanding any other provision of this Plan to the contrary:

(a) No 162(m) Bonus Award may be paid unless and until the shareholders of the
Company have approved this Plan (and to the extent required by Section 162(m) of
the Code, re-approved this Plan) in a manner that complies with the shareholder
approval requirements of Section 162(m) of the Code.

(b) A 162(m) Bonus Award may be made only by a Committee that is comprised
solely of not less than two directors, each of whom is an “outside director”
(within the meaning of Section 162(m) of the Code).

(c) The performance goals to which a 162(m) Bonus Award is subject must be based
solely on Performance Criteria. Such performance goals, and the maximum, target
and/or threshold (as applicable) bonus amount payable upon attainment thereof,
must be established by the Committee

within the time limits and in the manner required in order for the 162(m) Bonus
Award to qualify for the performance-based compensation exception to Section
162(m) of the Code.

(d) No 162(m) Bonus Award may be paid until the Committee has certified the
level of attainment of the applicable Performance Criteria.

(e) No Participant shall receive a payment with respect to a Bonus Award under
the Plan with respect to any Performance Period of one year having a value in
excess of $3,000,000; provided, however, that (i) such maximum amount shall be
proportionately adjusted with respect to Performance Periods that are less than
or greater than one year in duration, and (ii) if there are two or more
Performance Periods that end during any calendar year, in no event shall the
aggregate amount payable to any Participant with respect to all such Performance
Periods for such calendar year exceed $10,000,000.

(f) The Committee may reduce the amount of any Bonus Award in its sole and
absolute discretion

 



--------------------------------------------------------------------------------

VIII. Reorganization or Discontinuance

 

 

The obligations of the Company under this Plan shall be binding upon any
successor corporation or organization resulting from merger, consolidation or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company will make appropriate provision for the preservation of
Participants’ rights

under this Plan in any agreement or plan that it may enter into or adopt to
effect any such merger, consolidation, reorganization, or transfer of assets.

If the business conducted by the Company shall be discontinued, any previously
earned and unpaid Bonus Awards under this Plan shall become immediately payable
to the Participants then entitled thereto.

 

 

IX. Non-Alienation of Benefits

 

 

A Participant may not assign, sell, encumber, transfer, or otherwise dispose of
any rights or interests under this Plan except by will or the laws of descent
and distribution. Any

attempted disposition in contravention of the preceding sentence shall be null
and void.

 

 

X. No Claim or Right to Plan Participation

 

 

No employee or other person shall have any claim or right to be selected as a
Participant under this Plan. Neither this Plan nor any action taken pursuant to
this Plan shall be construed as giving any employee any right to be retained in
the employ of the Company. At no time before the actual payment to Participants
under this Plan shall any Participant accrue any vested interest or right
whatsoever under this Plan except as otherwise stated in this Plan.

The selection of an individual for participation in this Plan shall not give
such Participant any right to be retained in the employ of the Company, and the
right of the Company to dismiss such Participant or to terminate any arrangement
pursuant to

which any such Participant provides services to the Company, with or without
cause, is specifically reserved. No person shall have claim to a Bonus Award
under this Plan, except as otherwise provided for herein, or to continued
participation under this Plan. There is no obligation for uniformity of
treatment of Participants under this Plan. It is expressly agreed and understood
that the employment of a Participant is terminable at the will of either party
and, if such Participant is a party to an employment agreement with the Company,
in accordance with the terms and conditions of the Participant’s employment
agreement.

 

 

XI. Taxes

 

 

The Company shall have the right to withhold and deduct from all amounts payable
under this Plan all federal, state, local,

and other taxes required by law to be withheld with respect to such amounts.

 

 

XII. Designation and Change of Beneficiary

 

 

Each Participant may indicate upon notice to him or her by the Committee of his
or her right to receive a Bonus Award a designation of one or more persons as
the Designated Beneficiary who shall be entitled to receive the amount, if any,
payable under this Plan upon the death of the Participant. Such designation
shall be in writing to the Committee. A Participant may, from time to time,
revoke or change his or her Designated Beneficiary without the consent of any
prior

Designated Beneficiary by filing a written designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt.

 



--------------------------------------------------------------------------------

XIII. Payments to Persons Other Than the Participant

 

 

If the Committee shall find that any person to whom any amount is payable under
this Plan is unable to care for his or her affairs because of incapacity,
illness or accident, or is a minor, or has died, then any payment due to such
person or his or her estate (unless a prior claim therefor has been made by a
duly appointed legal representative) may, if the Committee so directs, be paid
to his or her spouse, a child, a

relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee, in its sole discretion, to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Company therefor.

 

 

XIV. No Liability of Committee Members

 

 

No member of the Committee shall be personally liable by reason of any contract
or other instrument related to this Plan executed by such member or on his or
her behalf in his or her capacity as a member of the Committee, nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each employee, officer, or director of the Company to whom any duty or
power relating

to the administration or interpretation of this Plan may be allocated or
delegated, against any cost or expense (including legal fees, disbursements and
other related charges) or liability (including any sum paid in settlement of a
claim with the approval of the Board) arising out of any act or omission to act
in connection with this Plan unless arising out of such person’s own fraud or
bad faith.

 

 

XV. Termination or Amendment of the Bonus Plan

 

 

The Committee may amend, suspend, or terminate this Plan at any time; provided,
however, that no amendment, suspension or termination shall be made that would
(i) increase the amount of compensation payable pursuant to such Bonus Award, or
(ii) cause compensation that is, or may become, payable hereunder to fail to
qualify for the

performance-based compensation exception to Section 162(m) of the Code.

In the case of Participants employed outside the United States, the Company may
vary the provisions of this Plan as deemed appropriate to conform with, as
required by, or made desirable by, local laws, practices and procedures.

 

 

XVI. Section 162(m) of the Code; Bifurcation of this Plan

 

 

It is the intent of the Company that, unless the Committee expressly deems
otherwise, this Plan and the Bonus Awards made under this Plan to Participants
who are or are reasonably likely to become persons whose compensation is subject
to Section 162(m) of the Code during an applicable tax year satisfy any
applicable requirements to be treated as qualified performance-based
compensation under Section

162(m) of the Code. The provisions of this Plan may at any time be bifurcated by
the Board or the Committee so that certain provisions of this Plan or any Bonus
Award intended to satisfy the applicable requirements of Section 162(m) of the
Code are only applicable to persons whose compensation is subject to Section
162(m) of the Code.

 

 

XVII. Section 409A

 

 

It is intended that payments under this Plan qualify as short-term deferrals and
is exempt from the requirements of Section 409A of the Code, except to the
extent a Participant has made a timely election to defer the payment of all or
any portion of a Bonus Award under a Company-sponsored non-qualified deferred
compensation plan or arrangement, provided that the terms of such non-qualified
deferred

compensation plan or arrangement shall govern the payment of such Bonus Award.
If any Bonus Award does not qualify for treatment as an exempt short-term
deferral, it is intended that such amount will be paid in a manner that
satisfies the requirements of Section 409A of the Code. This Plan shall be
interpreted and construed accordingly.

 



--------------------------------------------------------------------------------

XVIII. Clawback

 

 

Notwithstanding any other provisions in this Plan, any Bonus Award that is
subject to deduction, clawback, or recovery under any law, government
regulation, stock exchange listing requirement or Company policy, will be
subject to such deduction, clawback, or recovery as may be required to be made
pursuant to such law, government regulation, or stock exchange listing
requirement or any policy adopted by the

Company pursuant to any such law, government regulation, or stock exchange
listing requirement. The action permitted to be taken under this Article XVIII
is in addition to, and not in lieu of, any and all other rights of the
Committee, Board and/or the Company under applicable law and shall apply
notwithstanding anything to the contrary in this Plan.

 

 

XIX. Severability

 

 

If any portion of this Plan is deemed to be in conflict with local law, that
portion of this Plan, and that portion only, will be deemed void under local
law. All other provisions of this Plan will remain in effect. Furthermore, if
any provision of this Plan would cause Bonus Awards not to constitute
performance-

based compensation with regard to a “covered employee,” as defined in Section
162(m) of the Code, that provision shall be severed from, and shall be deemed
not to be a part of, this Plan, but the other provisions hereof shall remain in
full force and effect.

 

 

XX. Unfunded Plan

 

 

Participants shall have no right, title, or interest whatsoever in or to any
investments that the Company may make to aid it in meeting its obligations under
this Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, Designated
Beneficiary, legal representative, or any other person. To the extent that any
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of an unsecured

general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in this Plan.

This Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

 

 

XXI. Governing Law

 

 

The terms of this Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of

the State of Delaware, without reference to principles of conflict of laws.

 

 

XXII. Other Compensation

 

 

Neither the establishment of this Plan nor the grant of a Bonus Award pursuant
to this Plan shall prevent the Company from establishing other compensation
plans or arrangements or

making awards to any Participant pursuant to such other plans or arrangements.

 

 

XXIII. Effective Date

 

 

This Plan is effective as of April 19, 2017 or, if later, the date the Company’s
stockholders approve the Plan.